Citation Nr: 1132975	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include scoliosis and degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to January 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened and denied the Veteran's service-connection claim for scoliosis of the spine.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

In June 2008, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In an October 2008 decision, the Board reopened the Veteran's service-connection claim and expanded it to include consideration of all thoracolumbar disabilities, to include scoliosis and degenerative disc disease.  The Board then remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development and readjudication.  Such was achieved, and the claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's thoracolumbar spine disability claim for a second time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development, and to ensure compliance with the Board's October 2008 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Veteran asserts that his current thoracic spine scoliosis had its onset in, or was aggravated beyond its normal progression by his active duty military service.  Additionally, the Veteran contends that his current lumbar spine degenerative disc disease is etiologically related to a "pop" and immediate pain felt in his low back when lifting sandbags during his active duty military service.  Pertinently, no disability of the back was identified upon examination prior to the Veteran's enlistment into service in May 1966, and clinical evaluation of the back was normal.  Thus, the presumption of sound condition applies in adjudication of this matter.  This presumption can be rebutted by clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment into service and was not aggravated by such service.  See 38 U.S.C.A. § 1111, 5103A(d); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

The Veteran's thoracic spine scoliosis has been identified as a developmental disorder that clearly and unmistakably pre-existed his entrance into service.  See the July 2009 VA examiner's report, page 3 [noting that there is a "100% probability that this thoracic scoliosis existed prior to service" based on the location of the scoliosis and its appearance on x-ray].  Crucially, VA law and regulations make a specific distinction between developmental defects and diseases.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and cannot be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, a VA General Counsel opinion has held that service connection may be granted for diseases [but not defects] of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See VAOPGCPREC 1-85 (1985) [reissued as VAOPGCPREC 82-90 (1990)]; see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) [noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease].  

Whether the Veteran's thoracic scoliosis is a developmental defect or disease is a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Thus, additional medical evidence is needed to clarify this threshold matter. 

Additionally, as referenced above, the Board remanded the Veteran's claim in October 2008 to obtain medical opinions as to the nature and etiology of the Veteran's thoracolumbar spine disabilities, to include thoracic scoliosis and lumbar spine degenerative disc disease.  VA is charged with a duty to ensure the adequacy of all examinations or opinions it provides in the adjudication of a veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, although the July 2009 VA examiner clearly reviewed the Veteran's prior medical history, the examiner provided no explanation or clinical rationale for his determination that there is "no evidence" demonstrating that the Veteran's military service aggravated his pre-existing scoliosis.  See the July 2009 VA examiner's report, page 3.  In particular, the examiner did not reconcile his conclusion with the fact that the Veteran's service records identify the onset of thoracic spine pain in service [see the Veteran's July 20, 1969 Doctor's Progress Notes, indicating a one year history of thoracic spine pain], that treatment for a flare up of thoracic spine scoliosis occurred in service, requiring sleep on a bed board [see the Veteran's September 4, 1969 Doctor's Progress Note], and that the Veteran himself has competently reported, both in-service and at all times thereafter, that he had no back pain prior to service.  The Board notes that the VA examiner supplied the same conclusory opinion when he initially examined the Veteran in April 2005.  

Notwithstanding the fact that following the development of this claim, analysis may no longer be necessary as to whether a pre-existing scoliosis disability was clearly and unmistakably aggravated by service [that is, should the Veteran's scoliosis be medically categorized as a defect, thus precluding an award of service connection], the Board believes that for the sake of economy if such disability does in fact constitute a preexisting developmental disease, clarification as to whether in-service aggravation clearly and unmistakably occurred should be obtained at this time. 

With respect to the Veteran's lumbar spine disc disease, the Board notes that the July 2009 VA examiner's opinion as to etiology is also inadequate for adjudication purposes.  Indeed, after reviewing the record, to include his own April 2005 examination report, the July 2009 VA examiner opined that the Veteran's disc disease was secondary to the Veteran's 1996 back surgery [to repair a herniated disc], normal aging, and post-service trauma, and not to any injury occurring in service.  See the July 2009 VA examiner's report, page 4.  Notably, the examiner specified in his April 2005 report that the Veteran injured his back in 1996 prior to his back surgery.  See the VA examiner's April 2005 report, page 2.  

Although the record does include treatment reports documenting the Veteran's back surgery on September 26, 1996, as well as treatment for post-service injuries to the lumbar spine occurring in 1998 and 2003, the record does not include documented treatment for an intervening back injury occurring after separation from service but before the Veteran's 1996 surgery.  Rather, the evidence includes treatment reports dated prior to this surgery, noting the presence of L4-L5 degenerative disc disease, and documenting the Veteran's complaints of intermittent symptoms since 1969.  See the September 19, 1996 handwritten note from Dr. H.L.S; see also the September 26-28, 1996 hospital discharge summary by G.E.M., M.D., [indicating that, when seen on September 20, 1996, the Veteran recalled having a spell of back pain every few years that gradually increased in frequency and intensity, becoming unbearable in the summer of 1996].  

Although the July 2009 VA examiner correctly points out that the Veteran underwent low back surgery in 1996 and experienced post-service injuries to the lumbar spine following this surgery, he neglected to address the Veteran's treatment for, and complaints of low back pain at times prior to these events.  In particular it appears that the VA examiner based his negative nexus opinion in part, on a finding that the Veteran sustained a post-service injury to his low back prior to his 1996 surgery, for which there is no documentation of record.  

The Board adds that a prior opinion from Dr. D.W.N., submitted by the Veteran in December 2004, links the Veteran's current "back pain" to complaints of pain for a "back condition" in service, but does not adequately specify which back disability is linked with what in-service condition.  See Dr. D.W.N.'s August 3, 2004 letter.  

The Board accordingly believes that the medical opinion evidence of record described above is inadequate for the purposes of evaluating the Veteran's claim in an informed fashion.  There are certain unanswered questions remaining that must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any additional medical treatment he has received for his thoracolumbar spine.  The AOJ should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Once all medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for a clarifying medical opinion regarding the VA examination and opinion reports provided in April 2005 and July 2009.

If possible, the opinion should be provided by the VA examiner who conducted the April 2005 VA examination and supplied the July 2009 medical opinion.

If the examiner or any other reviewing physician determines that another examination of the Veteran would be useful in providing the opinions requested below, such an examination should be scheduled.  

After reviewing the Veteran's claims folder, to include a copy of this entire REMAND, the reviewing physician or examiner should furnish an opinion with supporting rationale as to the following questions:

a.) Is the Veteran's thoracic scoliosis a 
developmental defect or a developmental disease?  The rationale for choosing one characterization over the other should be clearly explained.

b.) If the Veteran's thoracic scoliosis is a 
developmental disease, did that disease clearly and unmistakably manifest prior to his entrance into active duty service in 1966?  Any manifestations prior to 1966 should be clearly identified.  See in particular the April 2005 and July 2009 VA examiner's opinions.

c.) If the Veteran's thoracic scoliosis is a developmental disease that clearly and unmistakably manifested prior to service, as a medical matter, and based on known medical principles, did manifestations of scoliosis in service constitute aggravation by service?  The reviewing physician or examiner should specifically address all notations of thoracic pain documented in the Veteran's service treatment records in his or her analysis.  (See the Veteran's July 20, 1969 Doctor's Progress Notes, indicating a one year history of thoracic spine pain; and the Veteran's September 4, 1969 Doctor's Progress Note that treatment for a flare up of thoracic spine scoliosis occurred requiring sleep on a bed board.)

d.) Is it as likely as not (50 percent or greater 
possibility) that the Veteran has a thoracolumbar spine disability other than scoliosis, such as disc disease, that had its onset in, or is otherwise related to the Veteran's military service, to include his claimed injury while lifting sandbags?  In this regard, the examiner must reconcile his/her opinion with the fact that the Veteran's service records identify the onset of thoracic spine pain in service [see the Veteran's July 20, 1969 Doctor's Progress Notes, indicating a one year history of thoracic spine pain], that treatment for a flare up of thoracic spine scoliosis occurred in service, requiring sleep on a bed board [see the Veteran's September 4, 1969 Doctor's Progress Note], and that the Veteran himself has competently reported, both in-service and at all times thereafter, that he had no back pain prior to service.  If it is more likely that such disability is due to an intervening cause incurred subsequent to service, this should be made clear.  The reviewing physician or examiner should cite to the specific evidence in the record, to include identification of the intervening post service injury/event, used to support his or her etiological opinion.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


